The parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: Judgment and order reversed and new trial granted, costs to abide the event, by reason of the charge at folio 184, inasmuch as it seems to withdraw from the jury consideration of the causes of the sign falling which were submitted to the jury in the main charge. At least the jury may have been led to such conclusion. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.